REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 11/5/2021.

Election/Restrictions
Claims 1, 13 and 20 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 3/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 3/23/2021 is withdrawn.  Claims 1-12 and 20 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 13 and 20, the closest prior art is US 20090256997 of Misono et al.

Regarding Claims 1, 13 and 20, Misono teaches a display apparatus comprising: a display panel; a backlight unit configured to supply light to the display panel and provided such that a ratio of light emitted in the front and rear direction is greater than the ratio of light emitted in an oblique direction in the front and rear direction; and an optical film positioned in front of the display panel, wherein the optical film comprises: a base layer positioned adjacent to the display panel, a first refractive layer positioned in front of the base layer, wherein the first refractive layer includes a pattern formed in an embossed pattern , wherein the pattern includes a first inclined portion, wherein the first inclined portion is configured to totally reflect first light waves passing through the base layer, wherein the first refractive layer includes a second inclined portion configured to refract the first light waves totally reflected by the first inclined portion, and wherein the first refractive layer is associated with a first refractive 

But Misono fails to teach that wherein the pattern is approximately symmetric with a center line extending in the front and rear direction, the third inclined portion being symmetric about the center line to the second inclined portion, the second inclined portion, the third inclined portion forming a v-shape with a point of the v-shape toward the rear direction and an open portion of the v-shape toward the front direction and with the point of the v-shape closer to the rear-most surface of the first refractive layer than any other portion of the v-shape.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a display apparatus further comprising:
wherein the pattern is approximately symmetric with a center line extending in the front and rear direction, the third inclined portion being symmetric about the center line to the second inclined portion, the second inclined portion, the third inclined portion forming a v-shape with a point of the v-shape toward the rear direction and an open portion of the v-shape toward the front direction and with the point of the v-shape closer to the rear-most surface of the first refractive layer than any other portion of the v-shape,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-12 are also allowed due to their dependence on claim 1.
Claims 14-15 and 17-19 are also allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/JIE LEI/Primary Examiner, Art Unit 2872